Citation Nr: 1827982	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-16 561	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
 
 
THE ISSUE
 
Entitlement to service connection for obstructive sleep apnea. 
 
 
REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans Services
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Paul J. Bametzreider, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from August 1989 to June 1997. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified in March 2017 before the undersigned. A transcript of the hearing is associated with the claims file. 
 
 
FINDING OF FACT
 
The preponderance of the competent and credible evidence of record is against finding that obstructive sleep apnea is etiologically related to service.
 
 
CONCLUSION OF LAW
 
Obstructive sleep apnea was not incurred or aggravated in service. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
The Veteran asserts that his obstructive sleep apnea began during his active-duty service. Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
 
Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).
 
The Veteran's service treatment records are silent for any complaints, findings or diagnoses pertaining to any sleeping problems or other symptoms of obstructive sleep apnea in service. In April 1993 and May 1997 reports of medical history, the Veteran indicated that he had no history of "frequent trouble sleeping." 
 
The first evidence of treatment for sleep apnea is a June 2011 private sleep study. Based on the results of that study the Veteran was diagnosed with "mild obstructive sleep apnea." 
 
In February 2012, the Veteran submitted a claim of entitlement to service connection for sleep apnea. In the same month he reported that he had fatigue problems since he joined the military, and noted that he had been diagnosed with sleep apnea in June 2011. In January 2013, the Veteran stated that he had "recently" been diagnosed with sleep apnea.  
 
In January 2013 the Veteran's wife submitted a written statement on his behalf. She reported being married to the Veteran for eight years (i.e. since 2005), and that during that time she had noticed that he would snore and stop breathing while sleeping.     
 
At a March 2017 Board hearing, the Veteran stated that he had experienced fatigue ever since service. He denied, however, ever seeking treatment for those symptoms during service because he attributed his fatigue to his 16-17 hour per day work schedule rather than to any illness. The Veteran stated that sleep apnea had first been diagnosed four or five years after leaving service. He further reported that his doctor had told him that it was a "possibility" that his sleep apnea was related to service.  Following the hearing the case was left open for 60 days to give the appellant an opportunity to submit pertinent evidence, to include competent medical opinion evidence linking sleep apnea to his active duty service.
   
Based on a review of all the evidence of record, the Board finds that the totality of the evidence preponderates against finding that obstructive sleep apnea was incurred in, or is otherwise related to service.
 
Preliminarily, the Board notes that no competent medical evidence supports the Veteran's claim. While the appellant related that his doctor told him it was possible that sleep apnea was related to service, a lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Again, following the March 2017 hearing the appellant was given an opportunity to present medical opinion evidence linking his sleep apnea to service, but he has failed to do so.
 
The Veteran's case relies primarily on his lay testimony and that of his wife. In this regard the Veteran and his wife are competent to address his history of symptoms as they saw them, but they are not competent to offer medical opinions as to the etiology of obstructive sleep apnea. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
 
With regard to the Veteran's wife's 2013 statement that she noticed the claimant's snoring for eight years (i.e., roughly since 2005), such evidence does not suggest that the Veteran's obstructive sleep apnea began during his active-duty service (August 1989 through June 1997). 
 
The Board further finds the Veteran's assertions that he suffered continuous fatigue symptoms since service to lack credibility. In this regard, his assertions are contradicted by the contemporaneously prepared evidence from his active duty service which indicates that he denied symptoms of fatigue or sleep disturbance during service, despite extensive record of treatment for other maladies. The Veteran expressly denied "frequent trouble sleeping" in April 1993 and May 1997. Moreover, while the Veteran asserted at the March 2017 Board hearing that he was first diagnosed with sleep apnea in 2001 or 2002, in a February 2012 statement he reported a June 2011 diagnosis and in January 2013 he described his sleep apnea diagnosis as recent. In summary, the Veteran's assertions regarding the continuity of fatigue following service lack credibility, particularly as his statements were made many years later during the course of an appeal from the denial of compensation benefits. See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony). 
 
The Board recognizes that the mere absence of medical records does not contradict a veteran's statements of symptom history. See Buchanan v. Nicholson, 451 F.3d. 1331, 1336 (Fed. Cir. 2006). The instant case is distinguishable from Buchanan as the Board is not relying merely upon a general absence of complaints during service. Instead, the Board is, in part, relying on normal examination findings at separation from service and the Veteran's specific in-service denials of relevant symptoms at the time of his separation from service. The Board is also relying on the Veteran's inconsistent statements regarding the time at which he was first diagnosed with obstructive sleep apnea. 
 
Based on the foregoing, there is no competent or credible evidence that the Veteran's obstructive sleep apnea was incurred in service or is related to any event in service. While the Veteran has not been afforded a VA examination regarding this claim, the Board does not find that there is adequate evidence indicating that there may be any relationship between his obstructive sleep apnea and his service. Accordingly, even the low threshold under McLendon has not been met here and VA's duty to provide a VA examination has not been triggered. See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159 (c), 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
The preponderance of the evidence is against finding that obstructive sleep apnea was incurred in, or is otherwise related to service. See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 
 
Accordingly, the claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990)
 
 
ORDER
 
Entitlement to service connection for obstructive sleep apnea is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


